DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of staggered weld lines described in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 5, 8 – 9, and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 5711072).
Regarding claim 1, Nakamura teaches a method of manufacturing a printing cylinder (Abstract), the method comprising: providing a molding apparatus comprising a cylindrical molding vessel defining a molding cavity (Col. 2 lines 3 – 5), the vessel comprising at least one inlet (ref. #5) for the ingress of molding material (Fig. 1); performing an injection molding operation comprising: injecting molding material  through the at least one inlet to substantially fill the molding cavity with molding material (Col. 2, lines 9 – 10); and effecting hardening of the molding material within the vessel (Col. 2, line 11); and removing the printing cylinder (Col. 3, line 15), wherein at least part of the injection molding operation is performed in the presence of an active pressure being applied to the molding cavity (Col. 3, lines 9 – 10).
Regarding claim 3, Nakamura teaches the invention disclosed in claim 1, as described above. Furthermore, Nakamura teaches the invention further comprises a removable centrally located spine (metal roll core) within the vessel for allowing the molding material to harden around the centrally located spine (Col. 3, lines 9 – 12); the effecting of hardening of the molding material within the vessel is such that the molding material hardens around the centrally located spine (Col. 3, lines 9 – 12); and the printing cylinder comprises the hardened molding material and spine (Example 1).
Regarding claim 4, Nakamura teaches the invention disclosed in claim 1, as described above. Furthermore, Nakamura teaches the temperature of the molding vessel is controlled by heating the molding vessel (Col. 2, line 11).
Regarding claim 5, Nakamura teaches the invention disclosed in claim 1, as described above. Furthermore, Nakamura teaches the molding cavity can be heated to a temperature between 60°C and 90°C (Col. 3, line 21).
Regarding claim 8, Nakamura teaches the invention disclosed in claim 1, as described above. Furthermore, Nakamura teaches the active pressure is applied through control of the injection of the molding material through the inlet (Col. 3, lines 9 – 10).
Regarding claim 9, Nakamura teaches the invention disclosed in claim 1, as described above. Furthermore, Nakamura teaches the only route for the injection molding material into or out of the cavity is via the inlet (ref. #5) (Col. 3, lines 10 – 11).
Regarding claim 14, Nakamura teaches a printing cylinder made using the method of claim 1 (Example 1).
Regarding claim 15, Nakamura teaches A molding apparatus for implementing the method as claimed in claim 1, the molding apparatus comprising a cylindrical molding vessel defining a molding cavity (Col. 2, lines 3 – 5), the vessel comprising at least one inlet (ref. #5) for the ingress of molding material (Col. 3, lines 10 – 11), and a means for applying an active pressure to the molding cavity (Col. 3, lines 9 – 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5711072).
Regarding claim 2, Nakamura teaches the invention disclosed in claim 1, as described above. Nakamura also teaches injecting the molding material under an active injection pressure (Col. 3, lines 9 – 10) and applying heat to the molding material (Col 2, line 11), which would subsequently apply an active holding pressure. It would have been obvious to one of ordinary skill in the art to determine an active injection pressure of at least 150 MPa and an active holding pressure of at least 3 MPa through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05
Regarding claim 10, Nakamura teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art to modify the invention of Nakamura to control the injection of the molding material so that the flow generates a plurality of staggered weld lines on the printing cylinder as an aesthetic design choice. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04.
Regarding claim 11, Nakamura teaches the invention disclosed in claim 10, as described above. Furthermore, Nakamura teaches the apparatus comprises a plurality of inlets (ref. #5: Fig. 1). Furthermore, it would have been obvious to one of ordinary skill in the art to specify sequentially injecting molding material through the different ones of the plurality of inlets according to a pre-set sequence, as it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04.

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5711072) in view of Ohshiro (US 2003/0151166).
Regarding claim 6, Nakamura teaches the invention disclosed in claim 1, as described above. However, Nakamura does not teach the apparatus further comprising a clamping unit to apply a pressure to the molding cavity. Yet in a similar field of endeavor, Ohshiro teaches a method for injection molding using an injection molding machine (Abstract). This machine further comprises a clamping unit for applying an active pressure into a mold cavity during an injection molding operation (Para. 22 – 24). It would have been obvious to one of ordinary skill in the art at the time to modify the method of Nakamura by including a clamping unit to apply an active pressure to the molding cavity, as taught by Ohshiro. One would be motivated to make this modification to suppress the induction of shearing stress that causes birefringence and warpage to the least possible extent (Ohshiro – Para. 23).
Regarding claim 7, Nakamura in view of Ohshiro teaches the invention disclosed in claim 6, as described above. Furthermore, Ohshiro discloses the clamping unit can be a toggle clamping unit (Para. 41).

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5711072) in view of Harada (US 2011/0203468).
Regarding claim 12, Nakamura teaches the invention disclosed in claim 1, as described above. However, Nakamura does not teach covering the printing cylinder with a DLC layer. Yet in a similar field of endeavor, Harada teaches a process for producing a printing roll (Abstract). Harada further teaches covering part of the printing roll with a diamond-like carbon (Para. 77). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Nakamura by covering part of the printing cylinder with a DLC layer as taught by Harada. One would be motivated to make this modification to optimize the printing characteristics, working properties, maintenance and printing plate life (Harada: Para. 9).
Regarding claim 13, Nakamura in view of Harada teaches the invention disclosed in claim 12, as described above. Furthermore, Harada teaches engraving into the DLC layer (Para. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                            


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743